PER CURIAM:
Donald Jensen appeals a district court order granting summary judgment against him in his suit primarily alleging that he was unlawfully retaliated against for speech protected by the First Amendment and the North Carolina Whistleblower Act, see N.C.G.S. § 126-84 et seq., and that he was temporarily barred from campus in violation of his rights to due process under the United States Constitution. We have reviewed the record and we find no error. *360Accordingly, we affirm on the reasoning of the district court. See Jensen v. Western Carolina Univ., 2012 WL 6728360 (W.D.N.C. Dec. 28, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.